People v Mena (2019 NY Slip Op 07325)





People v Mena


2019 NY Slip Op 07325


Decided on October 10, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 10, 2019

Manzanet-Daniels, J.P., Kern, Oing, Singh, JJ.


10034 1496/11

[*1] The People of the State of New York, Respondent,
vVictor Mena, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Arielle Reid of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (T. Charles Won of counsel), for respondent.

Judgment of resentence, Supreme Court, Bronx County (Steven L. Barrett, J.), rendered November 16, 2015, resentencing defendant to a term of 22 years, unanimously modified, as a matter of discretion in the interest of justice, to the extent of reducing the prison term to 20 years, and otherwise affirmed.
We find the sentence excessive to the extent indicated.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 10, 2019
CLERK